Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanzel et al. (US 2020/0143832 A1).
As per claim 1, Hanzel et al. (US 2020/0143832 A1) discloses a spindle motor (e.g., 1 - see also Fig. 13), comprising: a base (e.g., 210); a shaft (e.g. 212) arranged on the base (210) and extending in a vertical direction; a stator (e.g., 234) comprising a coil (e.g., coil windings wound around stator teeth, exemplified by coils (41, 248)) defined by a wound conductive wire (e.g., 41, 248) and arranged on an upper surface of the base (e.g., 210 - see also Figs. 13, 15); and a rotor (e.g., including (216)) rotatably supported with the shaft (212) as a central axis (e.g., 238), wherein the base (210) has a through hole (e.g., 211) that penetrates the base (210) from the upper surface to a lower surface (e.g., see Figs. 13, 15), the conductive wire (e.g., 248) is drawn out to a lower surface side through inside of the through hole (211) (as best seen in Fig. 15), and the through hole (211) is sealed by a sealing material (e.g., 272), the through hole (211) comprises a lower column body (e.g., columnar portion 211a) arranged on the lower surface side of the base (210) and an upper column body (e.g., columnar portion of narrower cross section above portion (211a, as best depicted in Fig. 15) arranged on an upper surface side of the base (210) with respect to the lower column body (211a), and a cross-sectional area of the upper column body orthogonal to an axial direction is smaller than a cross-sectional area of the lower column body orthogonal to the axial direction - see Fig. 15.  
As per claim 2, wherein at least one of the upper column body (e.g., columnar portion of narrower cross section above portion (211a, as best depicted in Fig. 15) and the lower column body (e.g., columnar portion 211a) is defined in a columnar shape - see Fig. 15.
As per claim 4, wherein the through hole (211) comprises a connector that connects the upper column body (e.g., columnar portion of narrower cross section above portion (211a, as best depicted in Fig. 15) and the lower column body (e.g., columnar portion 211a), and the connector is defined with an inner diameter that decreases toward the upper surface of the base (210) - see the transition region between (211a) and (211) as is readily depicted in Fig. 15.   
As per claim 9, wherein the through hole (211) has an upper opening (e.g., at (215) as seen in Fig. 15) that is arranged at an upper end of the base (210) and is defined with an inner diameter increasing toward the upper surface of the base (210) - as is readily seen in Fig. 15.  
As per claim 10, wherein the through hole (211) has a lower opening (e.g., the portion of the hole that opens wider at the lower surface side of the base (210), wider than portion (211a), as is readily seen in Fig. 15) that is arranged at a lower end of the base (210) and is defined with an inner diameter decreasing toward the upper surface of the base (210) (Fig. 15).  
As per claim 11, a disk drive device (e.g., 100), comprising: the spindle motor according to claim 1; a disk (e.g., 102) rotated by the spindle motor; an access part reading and/or writing information from and/or to the disk (102) (see arms/VCM/transducers depicted in Fig. 1); and a housing (e.g., cover and base plate (10)) accommodating the spindle motor, the disk, and the access part and comprising the base (10) - see Fig. 1; paragraph [0058].  
As per claim 12, wherein inside of the housing is filled with gas that has a lower density than air (e.g., see paragraph [0058]).

Claims 1-3 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoneda et al. (US 2016/0164364 A1).
As per claim 1, discloses a spindle motor, comprising: a base (e.g. 40); a shaft (e.g., 21) arranged on the base (40) and extending in a vertical direction (e.g., see Fig. 1); a stator (e.g., 30) comprising a coil (e.g., 31) defined by a wound conductive wire and arranged on an upper surface of the base (40) (see Fig. 1); and a rotor (e.g., 10) rotatably supported with the shaft (21) as a central axis (e.g., J), wherein the base (40) has a through hole (e.g., 42) that penetrates the base from the upper surface to a lower surface, the conductive wire (e.g., 34) is drawn out to a lower surface side through inside of the through hole (42) (e.g., see Figs. 1, 9), and the through hole (42) is sealed by a sealing material (e.g., 43), the through hole (42) comprises a lower column body (e.g., see Fig. 9 - portion of (42) that extends at a slight, narrowing angle toward the upper inner surface of the base, and terminating proximate the vertical walled portion of (42), as seen in Fig. 9) arranged on the lower surface side of the base (40) and an upper column body (e.g., see Fig. 9 - uppermost portion of (42) that extends vertically from the lower portion, and extending to the upper, inner surface of the base housing, as seen in Fig. 9) arranged on an upper surface side of the base with respect to the lower column body, and a cross-sectional area of the upper column body orthogonal to an axial direction is smaller than a cross-sectional area of the lower column body orthogonal to the axial direction. See Fig. 9
	As per claim 2, wherein at least one of the upper column body and the lower column body is defined in a columnar shape (see Fig. 9 - the upper column body is in a columnar shape).
	As per claim 3, wherein an axial length of the lower column body is longer than an axial length of the upper column body - as is readily depicted in Fig. 9.
	As per claim 9, wherein the through hole (42) has an upper opening that is arranged at an upper end of the base (40) and is defined with an inner diameter increasing toward the upper surface of the base (40) - see Fig. 9.  
As per claim 10, wherein the through hole (42) has a lower opening that is arranged at a lower end of the base (40) and is defined with an inner diameter decreasing toward the upper surface of the base (40) - see Fig. 9.  
As per claim 11, a disk drive device (e.g., 100), comprising: the spindle motor according to claim 1; a disk (e.g., 101) rotated by the spindle motor; an access part (e.g., 102) reading and/or writing information from and/or to the disk (101); and a housing (e.g., 103) accommodating the spindle motor, the disk, and the access part and comprising the base - see Fig. 1.  
As per claim 12, wherein inside of the housing (103) is filled with gas that has a lower density than air - e.g., see paragraph [0022].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hanzel et al. (US 2020/0143832 A1).
	See the description of Hanzel et al. (US 2020/0143832 A1), supra.
	Hanzel et al. (US 2020/0143832 A1) remains silent with regard to wherein an axial length of the upper column body is 2.0 mm or longer and 3.0 mm or shorter (as per claim 5), and/or wherein the cross-sectional area of the upper column body orthogonal to the axial direction is 0.28 mm' or more and 0.80 mm2 or less (as per claim 6), and/or wherein an axial length of the lower column body is 3.0 mm or longer (as per claim 7), and/or wherein the cross-sectional area of the lower column body orthogonal to the axial direction is 0.78 mm2 or more and 20.00 mm2 or less (as per claim 8).
Given the teachings and suggestions of Hanzel et al. (US 2020/0143832 A1) providing the claimed through hole (211) having the through hole (211) comprising the lower column body (e.g., columnar portion 211a) arranged on the lower surface side of the base (210) and an upper column body (e.g., columnar portion of narrower cross section above portion (211a, as best depicted in Fig. 15) arranged on the upper surface side of the base (210) with respect to the lower column body (211a), wherein the cross-sectional area of the upper column body orthogonal to an axial direction is smaller than a cross-sectional area of the lower column body orthogonal to the axial direction - see Fig. 15, using the teachings of Hanzel et al. (US 2020/0143832 A1) as a demonstrative template, it would have been within the skill of one having ordinary skill in the art at the time the invention was effectively filed to routinely modify the dimensions of the through hole of Hanzel et al. (US 2020/0143832 A1) in the course of routine optimization/experimentation and thereby obtain various standard optimized relationships including those set forth in claims 5-8.
	That is, given the express conceptual teachings and implied/inferred suggestions of Hanzel et al. (US 2020/0143832 A1) as a whole, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to routinely modify the through hole structure of Hanzel et al. (US 2020/0143832 A1) in the course of routine optimization/experimentation and thereby obtain various standard optimized relationships including those set forth in claims 5-8 in order to arrive at a prescribed through hole through which the stator conductive wire extends from inside the housing, outside of the housing to electrically connect the spindle motor to a printed circuit board controller, to control operation of the stator coils; the dimensional limitations set forth in claims 5-8 are well within the concepts and structural characteristics of the spindle motor and disk device housing of Hanzel et al. (US 2020/0143832 A1), in a manner completely consistent and within the scope of teachings disclosed by Hanzel et al. (US 2020/0143832 A1).
	Additionally, the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some range, variable or other dimensional limitation within the claims, patentability cannot be found.  
	It furthermore has been held in such a situation, the Applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	Moreover, the instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions.  See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yoneda et al. (US 2016/0164364 A1).
	See the description of Yoneda et al. (US 2016/0164364 A1), supra.
	Yoneda et al. (US 2016/0164364 A1) remains silent with regard to wherein an axial length of the upper column body is 2.0 mm or longer and 3.0 mm or shorter (as per claim 5), and/or wherein the cross-sectional area of the upper column body orthogonal to the axial direction is 0.28 mm' or more and 0.80 mm2 or less (as per claim 6), and/or wherein an axial length of the lower column body is 3.0 mm or longer (as per claim 7), and/or wherein the cross-sectional area of the lower column body orthogonal to the axial direction is 0.78 mm2 or more and 20.00 mm2 or less (as per claim 8).
Given the teachings and suggestions of Yoneda et al. (US 2016/0164364 A1) providing the claimed through hole (42) having the through hole (42) comprising the lower column body (e.g., see Fig. 9 - portion of (42) that extends at a slight, narrowing angle toward the upper inner surface of the base, and terminating proximate the vertical walled portion of (42), as seen in Fig. 9) arranged on the lower surface side of the base (40) and an upper column body (e.g., see Fig. 9 - uppermost portion of (42) that extends vertically from the lower portion, and extending to the upper, inner surface of the base housing, as seen in Fig. 9) arranged on an upper surface side of the base with respect to the lower column body, and a cross-sectional area of the upper column body orthogonal to an axial direction is smaller than a cross-sectional area of the lower column body orthogonal to the axial direction (Fig. 9), using the teachings of Yoneda et al. (US 2016/0164364 A1) as a demonstrative template, it would have been within the skill of one having ordinary skill in the art at the time the invention was effectively filed to routinely modify the dimensions of the through hole of Yoneda et al. (US 2016/0164364 A1) in the course of routine optimization/experimentation and thereby obtain various standard optimized relationships including those set forth in claims 5-8.
	That is, given the express conceptual teachings and implied/inferred suggestions of Yoneda et al. (US 2016/0164364 A1) as a whole, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to routinely modify the through hole structure  of Yoneda et al. (US 2016/0164364 A1) in the course of routine optimization/experimentation and thereby obtain various standard optimized relationships including those set forth in claims 5-8 in order to arrive at a prescribed through hole through which the stator conductive wire extends from inside the housing, outside of the housing to electrically connect the spindle motor to a printed circuit board controller, to control operation of the stator coils; the dimensional limitations set forth in claims 5-8 are well within the concepts and structural characteristics of the spindle motor and disk device housing of Yoneda et al. (US 2016/0164364 A1), in a manner completely consistent and within the scope of teachings disclosed by Yoneda et al. (US 2016/0164364 A1).
	Additionally, the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some range, variable or other dimensional limitation within the claims, patentability cannot be found.  
	It furthermore has been held in such a situation, the Applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
	Moreover, the instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions.  See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.

Citation of Prior or Relevant Art on enclosed PTO-892
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited art made of record (see the enclosed PTO-892), not applied to the rejection of the claims, supra, each disclose aspects of the claimed invention, including wherein disk drive baseplates include through holes through which a conductor stator wire extends, wherein the through hole has a variable cross-sectional dimension along the axial length. 
The best prior art has been applied to the claimed invention (see the rejection of the claims on the applied prior art, supra). However, if Applicant chooses to amend the claims in a manner to obviate the applied prior art, as noted in the rejection, supra, the Applicant is advised to not only carefully review the applied prior art for all it teaches and/or suggests, but also the cited prior art of record in order to obviate any potential rejections based on potential amendment(s); by doing so, compact prosecution on the merits can be enhanced.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577. The examiner can normally be reached Monday-Thursday, 8:00AM-6PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J KLIMOWICZ/Primary Examiner, Art Unit 2688